Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Puckett et al. (US 2021/0263221, hereby referred as Puckett). 
Regarding claim 1, 
Puckett discloses; 
An ultra-long subwavelength grating as an optical antenna for optical phased array, comprising (figure 1) 
a top structure and a bottom structure which are vertically stacked (one element 122/120 in the middle construed as a top structure, and bottom structure 110), 
wherein a refractive index of the bottom structure is lower than a refractive index of the top structure (top structure 120 composed of higher refractive index material such as silicon or silicon nitride. Lower structure 110 composed of lower refractive index material such as silicon dioxide layer. See paragraphs [0034] and [0035]), 
wherein a strip waveguide is formed in a middle of the top structure (one of the waveguides 122 in the middle of the array waveguide 122, and 
subwavelength blocks are disposed on two sides of the strip waveguide and the subwavelength blocks are arrayed in a direction along the strip waveguide to form a grating structure (the other waveguide structure around the middle waveguide 122).  

Regarding claim 2, 
Puckett discloses; 
Wherein a thickness of the strip waveguide and thicknesses of the subwavelength blocks are the same (see figure 1, the thickness of the middle waveguide 122 and the thickness of other waveguides 122 from both sides).  

Regarding claim 3, 
Puckett discloses; 
Wherein a width of the strip waveguide is smaller than 1 µm (see paragraph [0042], width of waveguide 122 is between 520 nm (0.52 µm)- 480 nm (0.48 µm)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. (US 2021/0263221, hereby referred as Puckett). 
Regarding claim 4, 
Puckett may not explicitly disclose; 
Wherein a distance between edges of the strip waveguide and edges of the subwavelength blocks is smaller than 1 µm.  

However, Puckett teaches a various width of waveguide 122 which is defined by a distance between opposing sidewalls 124a and 124b. See figure 2 and paragraph [0038]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a distance between edges of the strip waveguide and edges of the subwavelength blocks is smaller than 1 µm in order to modulate each waveguide individually, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoo et al. US Patent No. 10,429,588 discloses an ultra-long subwavelength grating as an optical antenna for optical phased array, comprising a top structure and a bottom structure which are vertically stacked, wherein a refractive index of the bottom structure is lower than a refractive index of the top structure.
 Bozeat et al. US Patent No. 6,374,001 discloses a top structure and a bottom structure which are vertically stacked, wherein a refractive index of the bottom structure is lower than a refractive index of the top structure, wherein a strip waveguide is formed in a middle of the top structure, and subwavelength blocks are disposed on two sides of the strip waveguide and the subwavelength blocks are arrayed in a direction along the strip waveguide to form a grating structure.  
Gan et al. CN 111367097 discloses an ultra-long subwavelength grating as an optical antenna for optical phased array, comprising a top structure and a bottom structure which are vertically stacked, wherein a refractive index of one structure is lower than a refractive index of another structure, wherein a strip waveguide is formed in a middle of the top structure, and subwavelength blocks are disposed on two sides of the strip waveguide and the subwavelength blocks are arrayed in a direction along the strip waveguide to form a grating structure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845